Citation Nr: 1530831	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from April 1983 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability was caused by or related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran's service treatment records for his first period of active service from 1977 through 1980 have been determined to be unavailable.  The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In the instant case, the Veteran is seeking entitlement to service connection for bilateral hearing loss, which he attributes to hazardous noise exposure from firearms and demolitions in service.  The Veteran's DD-214 Forms list his primary military occupational specialty as a personnel administrative specialist.  However, personnel records also reflect that the Veteran served as a drill sergeant and that he had a sharpshooter marksmanship badge for rifle, M-16, and grenades.  The RO conceded in-service noise exposure.  The Veteran denied any post-service occupational or recreational exposure to hazardous noise.

The existence of a current hearing loss disability has been established by a September 2013 VA examination, as well as a December 2013 private audiogram from Hometown Hearing and Audiology.  However, the Veteran's service treatment records are negative for any complaints of or treatment for a hearing loss disability.  The Veteran's hearing loss was within normal limits at both enlistment and separation from service and there is no evidence of any significant threshold shifts.  

In March 2014, a VA audiologist concluded that the Veteran's current hearing loss disability is less likely than not related to his military service.  She noted the absence of hearing loss or threshold shifts in service and stated that hearing loss occurs contemporaneous to acoustic trauma.  

However, in a December 2013 opinion, the Veteran's private audiologist, J.D., concluded that it is more likely than not that the Veteran's hearing loss is related to his military noise exposure, although she also noted that his hearing may have worsened as a civilian.  She explained that her conclusions were based on the Veteran's medical history, conceded noise exposure in service, the configuration of the Veteran's hearing loss, and the Veteran's service connected tinnitus.  

Based on the above, the Board finds that the evidence is at least in equipoise concerning the etiology of the Veteran's hearing loss disability.  Accordingly, the benefit of the doubt is resolved in his favor and entitlement to service connection for bilateral hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


